Citation Nr: 1031638	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  04-21 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from 
September 1941 until October 1942 and in the Recognized Guerillas 
and Regular Philippine Army from May 1945 until May 1946.  He was 
a prisoner of war (POW) from April 10, 1942 until October 15, 
1942.  The Veteran died on December [redacted], 1971.  The appellant is 
the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that new and material 
evidence had not been submitted sufficient to reopen a claim of 
entitlement to service connection for the cause of the Veteran's 
death.

In September 2008, the Board reopened the claim for new and 
material evidence and remanded the claim of entitlement to 
service connection for the cause of the Veteran's death to the 
RO, via the Appeals Management Center (AMC), for further 
development.  In a June 2010 Supplemental Statement of the Case 
(SSOC), the RO/AMC affirmed the determination previously entered.  
The case was then returned to the Board for further appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 1971; the immediate cause of his 
death was cancer of the liver.

2.  At the time of his death, the Veteran was not service 
connected for any disabilities.

3.  The preponderance of the evidence does not show that the 
Veteran's cancer of the liver had its onset during service, or 
that such disorder was otherwise related to a disease or injury 
of service origin; nor does the preponderance of the medical 
evidence indicate that the Veteran's cancer of the liver was 
etiologically related to a confirmed diagnosis of cirrhosis of 
the liver.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.312, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2003, January 2007, and March 2008, 
the appellant was notified of the evidence not of record that was 
necessary to substantiate her claim.  She was told what 
information that she needed to provide, and what information and 
evidence that VA would attempt to obtain.  The claim was 
subsequently readjudicated in a Supplemental Statement of the 
Case.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Adequate notice has been provided to the appellant prior to the 
transfer and certification of her case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  With respect to the Dingess requirements, as 
entitlement to service connection is being denied, no effective 
date or rating percentage will be assigned, thus, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.  Nonetheless, the 
appellant was provided appropriate notice in the January 2007 
letter.

Certain additional VCAA notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must include:  
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-353 (2007).  In this case, the aforementioned VCAA 
notice letters told the appellant that she needed medical 
evidence relating the cause of the Veteran's death to his period 
of active service or to his service-connected disabilities.  
Specifically in the March 2008 letter, the appellant was informed 
that she needed to provide evidence that the Veteran was 
diagnosed with cirrhosis of the liver.  Therefore, the letters 
were responsive to her application for benefits.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service treatment records, private 
medical records and certificate of death have been obtained.  
Additionally, the appellant has submitted her own statements in 
support of her claims.  The appellant has not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
assist has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board notes that on remand to the agency of original 
jurisdiction, the RO, in February 2008, was ordered to contact 
the private physician solicited by the appellant, Dr. C.M.G., in 
an attempt to obtain a rationale for the physician's opinion that 
the Veteran's liver cancer was etiologically related to cirrhosis 
of the liver.  In March 2008, the RO sent a letter to the 
appellant requesting that she complete and return an enclosed 
authorization and consent form so that the RO could obtain 
information from the physician.  In letters dated in April 2008 
and February 2009, the appellant stated that she did not believe 
any additional medical evidence was needed with respect to her 
claim, and thus she did not return the authorization form.  
 
As the Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim is 
not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a [claimant] wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See 
also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  By not 
returning the authorization form, the appellant has thwarted VA's 
attempt to further assist her in developing her claim.  Given the 
RO's efforts to date, and the appellant's refusal to cooperate, 
it would be unreasonable to place a burden upon VA to turn up 
heaven and earth in an attempt to secure further response from 
the claimant. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.

Service connection for cause of the Veteran's death

The appellant principally argues that the Veteran's death due to 
liver cancer is related to his military service.  It is 
essentially her contention that the Veteran's death is related to 
his time as a POW, as she contends that this experience weakened 
his body.  She further asserts that his "sickness" was incurred 
or aggravated during his military service.  The appellant also 
contends that the Veteran's liver cancer was due to cirrhosis of 
the liver and that service connection is warranted on a 
presumptive basis due to the Veteran's status as a former POW.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and must 
regretfully deny the appeal.

The law provides that service connection may be established for 
the cause of a veteran's death when a service-connected 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the 
principal cause of death when that disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.


Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
order to prevail on the issue of service connection in the 
context of this claim, once the death of the veteran has been 
established, there must be medical evidence, or in certain 
circumstances, competent lay evidence of in-service occurrence or 
aggravation of a disease or injury leading to death within the 
regulatory scheme; and competent medical evidence of a nexus 
between an in-service injury or disease and death.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 
346 (1999) (both discussing the factors of service connection).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors and 
cirrhosis of the liver, if they are shown to be manifest to a 
degree of 10 percent or more within one year following the 
veteran's separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In cases where the veteran is a former POW, the following 
diseases shall be service-connected if manifested to a degree of 
disability of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even though 
there is no record of such disease during service, provided the 
rebuttable presumptions of 3.307 are also satisfied:  psychosis; 
any of the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is determined 
that the veteran was interned in climatic conditions consistent 
with the incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular disease 
(including hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); stroke and its complications. 
 
If the veteran; (i) Is a former prisoner of war and: (ii) Was 
interned or detained for not less than 30 days, the following 
diseases shall be service-connected if manifested to a degree of 
10 percent or more at any time after discharge or release from 
active military, naval, or air service even though there is no 
record of such disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also satisfied:  
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including optic 
atrophy associated with malnutrition); pellagra; any other 
nutritional deficiency; irritable bowel syndrome; peptic ulcer 
disease; peripheral neuropathy except where related directly to 
infectious causes; cirrhosis of the liver.  69 Fed. Reg. 60083-
60090 (October 7, 2004) codified at 38 C.F.R. § 3.309(c). 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

In determining whether service connection is warranted, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant prevailing 
in either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49. 

Facts and Analysis

Turning to the merits of the claim, the record reveals that the 
Veteran died in December 1971.  The certificate of death, dated 
in December 1971, shows that the immediate cause of his death was 
cancer of the liver.  No other significant conditions 
contributing to death were listed.  

At the time of his death, he was not service-connected for any 
disabilities.  The claims file reflects, however, that he did 
file a claim for service connection for a peptic ulcer disorder, 
which was denied by way of a June 1969 rating decision.  The 
Veteran did not appeal the denied claim.  

The Veteran's service personnel records reflect his service in 
the Philippine Commonwealth Army from September 1941 to October 
1942 and in the Recognized Guerillas and the Regular Philippine 
Army from May 1945 until May 1946.  As noted above, the Veteran 
was a POW from April 10, 1942 until October 15, 1942.  

The Veteran's service treatment records were reviewed and are 
negative for treatment for or a diagnosis of any form of cancer 
or any disorders affecting the liver.  An April 1946 report of 
physical examination shows no evidence of a liver disorder in the 
month prior to his discharge from active service.

The Veteran's private medical records, dated in the months prior 
to his death, reflect that he received inpatient treatment for a 
bleeding peptic ulcer from October 1971 until November 1971.

In support of her claim, the appellant submitted the Veteran's 
private medical records from a private hospital, C.V.M.C, which 
show that he was again hospitalized in November 1971 up until his 
death in December 1971.  Included in these records is a 
photographic copy of a November 1971 Admission Slip that shows 
that the Veteran had a tentative diagnosis of cancer of the liver 
upon his admission to the facility.  The Admission Slip also 
includes a tentative diagnosis of cirrhosis.  The Board notes, 
however, that while the document is a photographic copy of 
handwritten entries inputted on the form, the word "cirrhosis" 
appears to be written in fresh ink, over what appears to be 
corrective fluid (white out).  Also of record is a November 1971 
report, which shows that the X-ray examination of the Veteran's 
abdomen revealed findings suggestive of acute peritonitis.  An 
upper gastrointestinal (GI) series conducted on the day of the 
Veteran's death revealed findings suggestive of an enlarged head 
of the pancreas and non-delineated liver shadow.  These records 
also include a certificate of treatment that documents that the 
Veteran was treated from November 1971 to December 1971 with a 
diagnosis of hepatoma; this record also notes the Veteran's death 
on December [redacted], 1971.  

In May 1999, the appellant reported that the Veteran was treated 
by private physicians for a peptic ulcer in 1959 and 1971 and for 
heart disease in 1994 and 1995 (It is noted that the Veteran 
died in 1971).  

In statements dated throughout the pendency of the appeal, the 
appellant reiterated her contention that the Veteran's death due 
to liver cancer was related to his military service.  
Specifically in her March 2004 Notice of Disagreement, she 
reported that the Veteran became sick during his time as a POW 
and that he had stomach trouble following his separation from 
service.  In statements dated in April 2008, December 2008, 
February 2009 and June 2010, the appellant essentially asserted 
that the Veteran was diagnosed with cirrhosis of the liver, which 
led to his death due to liver cancer.  

In support of her claim, the appellant submitted a September 2007 
letter from a C.M.G., M.D., F.G.C.S., in which the physician 
provided an opinion regarding the Veteran's death.  Dr. C.M.G. 
provided the following statement with regards to the appellant's 
claim:
	
Though illness associated with liver cancer usually 
occurs as tumors that invade and destroy healthy 
tissue, in this particular case I believe that 
cirrhosis of the liver being hardening of tissues 
surrounding the liver and characterized by damage and 
death of hepatic cells and replacement by connective 
tissue of which it was not detect[ed] and diagnosed on 
its onset but in the passing of time the damage[d] 
hepatic cells developed into hepatoma or liver cancer 
which [is a] more serious disease than the cirrhosis 
of the liver.

Dr. C.M.G. opined that the Veteran's cause of death, being 
hepatoma or liver cancer, was really etiologically related to 
cirrhosis of the liver.  The basis for his opinion was not 
provided.

As noted above, the Board remanded the claim in February 2008, in 
part, so that additional medical evidence could be obtained 
showing that the Veteran had cirrhosis of the liver.  
Specifically, the Board sought information from Dr. C.M.G. to 
include medical treatment records showing that the Veteran was 
diagnosed with cirrhosis of the liver and the basis for his 
September 2007 opinion that the Veteran had cirrhosis of the 
liver.  In a letter dated in March 2008, the RO informed the 
appellant that she needed to submit medical evidence showing that 
the Veteran was diagnosed with cirrhosis of the liver and 
requested that she authorize and consent to the release of 
medical information from Dr. C.M.G.  In letters dated in April 
2008 and February 2009, the appellant stated that there was no 
need to obtain additional medical records from other physicians; 
she reported that Dr. C.M.G. never treated or diagnosed the 
Veteran, but instead he only provided a medical opinion for the 
purpose of her claim.  The appellant did not return the release 
of medical information and thus thwarted VA's attempt to assist 
her in developing her claim.  As stated above, the duty to assist 
is not a one-way street, and the appellant us under an obligation 
not to sit passively by and await help.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 
483 (1992); Hyson v. Brown, 5 Vet. App. 262, 265 (1993); Wamhoof 
v. Brown, 8 Vet. App. 517, 522 (1996).

The appellant submitted an April 2008 letter from E.C.R., M.D., 
F.P.C.P., F.P.C.C., F.P.C.C.P., who the appellant reports was the 
Veteran's treating physician at the time of his death.  In the 
letter, Dr. E.C.R. stated that the Veteran died in December 1971 
with the cause of death as hepatoma.  He went on to explain that 
hepatoma is the end stage of chronic cirrhosis of the liver, 
which may be secondary to chronic alcoholism or previous 
infection with Hepatitis B, or both.  He indicated that the 
Veteran's original records from C.V.M.C., the hospital in which 
he died, were no longer available.  

In May 2010, the Veteran's claims file was reviewed by an 
appropriate VA examiner so that a medical opinion could  be 
rendered regarding whether the Veteran's liver cancer was due to 
or the result of cirrhosis of the liver.  In the associated 
report, the VA examiner noted the Veteran's private medical 
records, death certificate, and the letters from Dr. C.M.G. and 
Dr. E.C.R., as described above.  The examiner also reviewed 
records from the National Digestive Disease Information 
Clearinghouse regarding hepatocellular carcinoma and cirrhosis.  
Following her review, the examiner opined that it was at less 
likely as not that cirrhosis caused the Veteran's death, as there 
was no substantial evidence of record which supports a diagnosis 
of cirrhosis in the Veteran.  She noted that the upper GI series 
that was preformed on the Veteran on the morning of his death 
denied the presence of ascites and peptic ulcer disease (PUD), 
but instead was suggestive of a pancreatic head enlargement.  The 
examiner noted that this condition is often secondary to a 
pancreatic carcinoma or pancreatitis.  She went on to state that 
these findings support the consideration of having peritonitis, 
which was seen in the Veteran's abdominal wall on the X-ray 
performed in November 1971.  Furthermore, the examiner stated 
that this also supports the consideration of peptic ulcers as the 
cause of the Veteran's previous hospitalization in November 1971, 
since pancreatic head pathologies can result in epigastric pain 
similar to that of a peptic ulcer.  The examiner stated that 
while she had no disagreement regarding the relationships of 
liver cirrhosis and hepatoma because hepatoma is a complication, 
she did not find evidence that supports a diagnosis of cirrhosis 
in the Veteran.    She explained that cirrhosis of the liver is a 
chronic disease for which there should have been records of 
hospitalizations due to such symptomatology as abdominal 
distentions, jaundice, edema, alcoholism, or hepatitis B or C 
infections.  She concluded that no biopsy report, alpha-
fetoprotein, or ultrasound was available to even support the 
diagnosis of cancer of the liver.  Therefore, the examiner again 
opined that the Veteran's death is less likely than not due to 
liver cirrhosis.

Based on the foregoing, the Board finds that the evidence is 
against a finding that the Veteran's death was caused by his 
military service, to include his time as a POW.  Accordingly, the 
appeal is denied. 

The Board finds that the preponderance of the medical evidence in 
this case does not show that the Veteran's death was due to a in-
service disease or occurrence.  The Veteran death certificate 
lists his cause of death as hepatoma.  As discussed above, the 
Veteran's service treatment records are negative for any 
indications of liver cancer or condition affecting the liver.  In 
this regard, the Veteran's April 1946 report of physical 
examination, which was completed approximately one month prior to 
separation, is highly probative as to the Veteran's condition at 
the time nearest his release from active duty, as it was 
generated with the specific purpose of ascertaining the Veteran's 
then-physical condition.  The April 1946 report of physical 
examination is entirely negative for any symptoms associated with 
a liver disorder and weighs heavily against the claim.  
 
The probative medical evidence does not show a diagnosis of 
hepatoma, or liver cancer, until December 1971, more than twenty-
five years following the Veteran's separation from service.  The 
Board notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Accordingly, service connection is not warranted based on a 
theory of in-service disease or occurrence or as a chronic 
disorder manifested within a year of discharge.   

Moreover, the preponderance of the medical evidence does not show 
that the Veteran's death was the result of a condition that would 
allow for presumptive service connection based on his status as a 
POW.  Initially, the Board notes that the cause of death as 
listed on the Veteran's death certificate, hepatoma, is not 
listed as a presumptive condition under 38 C.F.R. § 3.309(c).  
The appellant has asserted, however, that the Veteran had 
cirrhosis of the liver and that this disorder caused his liver 
cancer, which in turn caused his death.  She asserts service 
connection for the cause of the Veteran's death on this basis.  
The appellant does not allege, nor does the medical evidence 
show, that service connection is warranted for any other 
presumptive disorder attributable to POW status under 38 C.F.R. § 
3.309(c).  Therefore, the Board will only address whether 
presumptive service connection is warranted for cirrhosis of the 
liver. 

While the appellant has claimed that the Veteran's death from 
liver cancer was due to cirrhosis of the liver, the preponderance 
of the medical evidence does not indicate that such disease was 
present at the time of the Veteran's death or at any time prior 
to his death.  The Board notes that a November 1971 private 
hospital admission record documents what appears, at least 
arguably, to be a tentative admission diagnosis of cirrhosis of 
the liver; however, this is not a definitive diagnosis as by its 
own terms the diagnosis was "tentative," providing an 
insufficient basis to conclude the Veteran was ever definitively 
diagnosed with any such disorder.
The subsequent medical evidence from his hospitalization, to 
include diagnostic testing, does not show that he was actually 
diagnosed with cirrhosis of the liver.  Instead, his December 
1971 death certificate lists hepatoma (i.e. liver cancer) as the 
cause of death.  The Board notes that the Veteran's death 
certificate does not include cirrhosis as a significant condition 
contributing to death.  Essentially, the preponderance of the 
medical evidence does not show that the Veteran was definitely 
diagnosed with cirrhosis of the liver.

In reaching the foregoing conclusion, the Board acknowledges Dr. 
C.M.G.'s September 2007 opinion that the Veteran's death from 
liver cancer was etiologically related to cirrhosis of the liver.  
Although the physician's opinion is favorable to the appellant, 
the Board must conclude that it lacks probative value and does 
not provide basis to warrant service connection.  While the 
conclusions of a physician are medical conclusions that the Board 
cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 
66 (1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

In this regard, the Board notes that Dr. C.M.G. did not expressly 
provide a detailed rationale as to the basis of his opinion 
relating the Veteran's liver cancer to cirrhosis of the liver.  
The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions.").  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where the 
basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Board also notes that the appellant reported that Dr. C.M.G. 
was not the Veteran's treating physician and that he solely based 
his opinion on extracts of the medical records from C.V.M.C..  
However, it is not clear as to which records he actually 
reviewed, as none of the medical records surrounding the 
Veteran's death confirm a diagnosis of cirrhosis of the liver.  
Given these facts, the Board finds Dr. C.M.G.'s opinion lacks 
probative value.  

The claims file also includes Dr. E.C.R.'s April 2008 letter, 
which confirmed the Veteran's death due to hepatoma.  Dr. E.C.R. 
further stated that hepatoma is hepato carcinoma, which is the 
end stage of cirrhosis of the liver.  However, upon closer 
inspection, the Board notes that Dr. E.C.R. did not actually 
diagnose the Veteran with cirrhosis of the liver.  Instead, he 
merely discussed the relationship between hepatoma and cirrhosis 
of the liver in general terms, with no explicit reference of this 
relationship to the particular facts of the Veteran's case.  It 
has been observed that statements from doctors which are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  Warren v. Brown, 
6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-46 
(1993); see Tirpak v. Derwinski, 2 vet. App. 609, 611 (1992) (a 
letter from a physician indicating that veteran's death "may or 
may not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); Obert 
v. Brown, 5 Vet. App. 30, 33 91993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis deemed 
speculative).  Thus, Dr. E.C.R.'s statement does not provide a 
basis to warrant service connection.  
 
In contrast, the Board finds highly probative the May 2010 VA 
examiner's opinion.  Based on a thorough review of the claims 
file, to include the aforementioned private medical statement and 
opinion, the VA examiner opined that it is less likely as not 
that the Veteran's liver cancer was due to liver cirrhosis.  
Indeed, the VA examiner concluded that there was no evidence to 
support a diagnosis of cirrhosis in this case.  The VA examiner's 
opinion is considered highly probative as it is definitive, based 
upon a complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant probative weight.  Among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  

Under these circumstances, the Board concludes that the May 2010 
VA examiner's findings constitute the most probative (persuasive) 
evidence on the question of whether the Veteran's death was due 
to cirrhosis of the liver.  Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence.") (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

It is the responsibility of the Board to review all the evidence 
of record and reach a conclusion by applying the standard of 
review set forth above.  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[I]t is not error for the BVA to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reason or bases.  It is the 
responsibility of the BVA, . . . to assess the credibility and 
weight to be given to evidence. "  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The appellant has asserted that the Veteran's death is related to 
the time he spent in service as a POW.  In rendering a decision 
on appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

The Board finds that the appellant is not competent to provide an 
opinion that the Veteran's death due to liver cancer was 
etiologically related his military service or to cirrhosis of the 
liver.  While the Board reiterates that the appellant is 
competent to report the Veteran's symptoms she observed as they 
come to her through her senses, liver cancer and cirrhosis of the 
liver are not the types of disorders that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  
Such competent evidence has been provided by the medical 
personnel who provided opinions with regards to the present 
claim.   As discussed above, the Board has determined that the 
May 2010 opinion of the VA physician is more probative given her 
rationale, which was based on his medical training and a review 
of the claims folder.  Thus, the Board attaches greater probative 
weight to the clinical findings discussed at length above than to 
the lay statements submitted by the appellant.  

Although the Board is sympathetic to the appellant's assertions, 
fully understands her position, and by no means wishes to 
minimize the service the Veteran provided, the claim for service 
connection for the Veteran's cause of death must be denied for 
the foregoing reasons.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


